Section 28 of the Workman's Compensation Act, among other things, provides that the determination of the judge "shall be filed in writing with the clerk of the said court * * * and shall contain a statement of the law and facts and conclusions as determined by said judge." We think the word "facts," as used, is equivalent to the *Page 222 
proven facts of the case. Odom v. State, 172 Ala. 383,55 So. 820; Hess v. Corwin, 109 Mo. App. 22, 84 S.W. 141. Therefore, when the trial judge sets out the facts, the law, and conclusion as required by the statute and files the same it all becomes a part of the record and there can be no need for a bill of exceptions, as the facts so set forth should be considered in lieu of a bill of exceptions. This was, in effect, the view taken in the recent cases of Woodward Iron Co. v. Bradford (Ala. Sup.) 90 So. 803,2 and Ex parte Smith Lumber Co. (Ala. Sup.) 90 So. 807.3 Those cases, however, involved no contention, as in the present case, that the judge had not fairly or sufficiently incorporated the facts in his determination, and it was not intended to there hold that, when the trial judge did not comply with the statute as to setting out a full and fair statement of the facts, the aggrieved party had no method for getting the same before the appellate court, in order to ascertain whether or not there were sufficient facts to support the conclusion. For, as we held in the cases supra, while this court will not review the conclusion of the trial judge based upon disputed facts, yet when the undisputed facts show or fail to establish a cause of action, or certain claims or injuries, then it becomes a question of law and subject to review by the writ of certiorari. We think that, when the trial judge does not fully and fairly set out the facts as required by statute, the aggrieved party is entitled to a bill of exceptions for the purpose of getting the same before this court, or to establish one under the statute in the event the judge refused or failed to sign same. In the previous decisions we have endeavored to impress upon the trial judges the necessity for complying with section 28, as to setting forth the facts, and which would simplify the situation and do away with the necessity for a bill of exceptions; but we did not mean to hold that the trial judges could cut a party off from a right to review by a noncompliance with a statutory duty. The judges are furnished stenographers, or reporters, and they not only have the means, but it is their duty, to comply with the statute, and in doing so there can be no need for a bill of exceptions.
2 206 Ala. 447.
3 206 Ala. 485.